Citation Nr: 1704896	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2014, the Board denied the appeal for four service connection issues, to include for low back and right knee disorders.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in April 2016 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

This case was previously before the Board in May 2014, when it was remanded for further development to include obtaining Social Security records.  The case came before the Board again in June 2016 after the Court JMR, when it was remanded for further development to include obtaining additional records.  As discussed below, the Board finds that there was substantial compliance with the remand directive and no further action is required under Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's low back disorder is not shown to have had its onset in service or within the first year after service separation or to otherwise be the result of service.  

2. The Veteran's right knee disorder is not shown to have had its onset in service or within the first year after service separation or to otherwise be the result of service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2013 and June 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As noted above, this matter was remanded in July 2016 pursuant to a JMR that stated efforts are to be made to obtain relevant records from the Veteran's workers' compensation claims.  The parties found that these records were potentially relevant and should be considered in any adjudication.  On remand, in June 2016, the Veteran was asked to provide signed releases and the information necessary for VA to obtain the workers' compensation records.  The Veteran has not provided the requested information.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Inasmuch as VA cannot obtain the records without the Veteran's cooperation, the Board finds that there was substantial compliance with the June 2016 remand directives.  The Board will adjudicate the claim without the workers' compensation records because VA has been unable to obtain them.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the expert BVA, not by the Veterans Court.")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309 (a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).

Facts

Low Back

VA treatment records from February 2005 show the Veteran was seen for physical therapy complaining of low back pain with pain in both hips.  He reported he was having trouble getting his shoes on and off and tying them.  He reported that he did not remember any injury to his back, but the pain had been ongoing for about 2 years.  He had done a lot of heavy lifting throughout his life.  He had been on disability since 2002 as a result of his back and right knee problems.  

VA treatment records from June 2006 showed the Veteran was seen for low back pain in the central low back radiating to his right hip and thigh.  He reported that the pain had been going on for years and seemed to be unchanging.  He said that it started for no apparent reason and was aggravated by standing or walking and somewhat relieved by sitting.  He had not had any back surgery or any recent treatment for his back.  He had been disabled since 2000.  

VA treatment records from June 2008 show the Veteran reported right lower quadrant and extremity pain.  An X-ray of the lumbar spine showed advanced loss of disc space height at L5-S1 with sclerosis at that level as well as anterolisthesis at L4-5.  Other degenerative changes included advanced facet arthrosis throughout the lumbar spine and degenerative disc disease at T11-12.  

VA treatment records from June 2009 included the Veteran's report that he had bone on bone arthritis with loose body joints in his right knee and chronic low back pain.  He denied any major trauma to his knee or back while he was in service, although he did have an injury to his knee which was treated conservatively.  He reported that that knee had been bothering him significantly for the last 20 years.  He described hard work and a lot of twisting activity in service which could have put strain on his low back.   

In his Notice of Disagreement filed in November 2009 the Veteran reported that in Vietnam he loaded shells weighing 100 pounds and illumination rounds weighing 178 pounds.  He stated that he lifted those rounds, as many as 5 per minute, and he believed that this had contributed to his low back and right knee disabilities.  He also described loading and unloading rockets and sand bags in and out of the backs of trucks for over a year.  

In the VA Form 9 Substantive Appeal filed in October 2010 the Veteran asserted that his low back disability was the result of his duties in service, particularly loading and unloading sand bags and ammunition in his truck.  He said "I have basically self medicated for these injuries."  He stated that because of his disabilities he was unable to engage in any yard work or other chores.

At the June 2014 VA examination, the Veteran reported chronic low back pain for many years, worse on some days than others.  He did not have any radiating back pain.  He felt that his back was the result of all the bending and lifting that he did when was serving in the Army, to include from loading and unloading ammunition trucks.  After service, the Veteran engaged in a variety of jobs, mostly manual labor.  He incurred an injury in the 1980s or 1990s when lifting more than he should have done.  He filed a workers' compensation claim and was able to return to work after chiropractic treatment.  On examination the Veteran had restricted range of motion, with flexion to only 45 degrees.  The examiner noted functional impairment including less movement than normal, incoordination, pain on movement, pain on locomotion, disturbance of locomotion, interference with sitting, standing, and weight-bearing, and lack of endurance.  The Veteran had tenderness to palpation over the paraspinal soft tissues at the L5 level.  He had positive straight leg raising tests on both sides, but no evidence of radicular symptoms.  The examiner offered the opinion that the Veteran's low back disability was not incurred in or caused by his military service.  The examiner acknowledged that Veteran's duties in service of loading and unloading ammunition trucks with extensive lifting and carrying responsibilities.  However, the Veteran denied having any back problems in service and his separation physical was normal.  After service, the Veteran worked at jobs which involved bending and lifting and suffered an on-the-job injury as a result.  The examiner noted that there was no documentation of any ongoing back problems between service separation and the filing of the claim.  

Right Knee

The Veteran's service treatment records show that he was treated in March 1969 for bilateral knee pain of about 6 months duration.  There was no apparent reason for the pain and X-rays were negative with no evidence of abnormalities.  The Veteran reported that he first had pain after falling on his knees during a firefight in Vietnam and he was experiencing pain after standing for long periods of time.  The Veteran had not received any treatment for any injuries in Vietnam.  The Veteran's service separation examination in January 1970 showed no disabilities of the knee or low back and the report of medical history completed by the Veteran included negative responses to symptoms of recurring back pain and locking or trick knees.  

A VA treatment record from December 2006 shows that the Veteran reported ongoing right knee pain for at least 7 years.  His symptoms included pain and occasional catching and locking in the knee.  Physical examination showed mild effusion in the right knee and tenderness to palpation along the medial joint line.  He exhibited limitation of motion on extension, but had full flexion.  X-rays from April 2006 showed soft tissue ossification superolaterally and probable large loose body in the intracondylar notch area.  

A VA treatment record from November 2007 showed the Veteran reported ongoing pain and locking of the right knee.  The Veteran stated that he could feel something move from time to time in his right knee.  X-rays taken in April of 2006 revealed 
4 large loose bodies and the provider recommended arthroscopic surgery for a loose body removal.  The provider diagnosed right knee pain, degenerative joint disease, and loose bodies.  

In his VA Form 9 Substantive Appeal the Veteran argued that he had injured his knee in service and had self-medicated for the pain.  He stated that because of his disabilities he was unable to engage in any yard work or other chores.

At the August 2013 VA examination, the Veteran reported a gradual onset of right knee pain and symptoms beginning in 1966 and stated that he was not evaluated for this condition during military service and did not mention it at the time of service separation.  He reported that he was first evaluated after service in the early 1980s for a workers' compensation injury claim for the right knee, which was diagnosed as a knee strain and he was given a knee brace.  He continued to have problems with knee locking as well as pain from standing and walking with monthly flare-ups lasting a week each.  The examiner noted that the Veteran had been treated for bilateral knee pain in service in 1969 and did not report any knee problems at service separation.  On examination he had reduced range of motion, with flexion to only 115 degrees, but no additional limitations on repetitive motion.  There was no evidence of instability or locking.  He had a limp on the right side and used a wheeled walker.  The examiner noted that the Veteran had degenerative arthritis in both knee with decreased capacity to stand and walk.  It was the examiner's opinion that the Veteran's left knee disability was not incurred in or caused by service, to include his knee pain in service.  The examiner based this opinion on the fact that the treatment in service was on a limited basis, with no report or findings of knee problems at the time of separation in 1970, and the next incident of treatment being in the early 1980s after a workers' compensation injury.  The examiner found the gap of 10 to 15 years in between service and this treatment to be significant.  

Analysis

The Veteran filed his claim of service connection for a low back disability and a right knee disability in July 2008.  In the JMR of April 2016, the Court vacated the Board's earlier decision denying service connection for these disabilities because there had been no effort to obtain records of treatment for a workers' compensation injury and for failure to adequately address the Veteran's lay statements.  After considering all of the evidence of record, including that set forth above, the Board finds that service connection for low back and right knee disorders is not warranted.

The record establishes that the Veteran clearly has current disabilities of his low back and his right knee, with X-ray evidence of arthritis and recurrent treatment for back pain and limitation of movement.  The record also shows that the Veteran was briefly treated in service in 1969 for bilateral knee pain in service.  And the Board finds the history of the Veteran's duties in service as involving repetitive bending and heavy lifting to be consistent with the circumstances of such service.  In light of this evidence, the Board finds that the Veteran has a current disability and there was an in-service incurrence.  The question before the Board is whether the evidence establishes a connection between the Veteran's current disabilities and his military service.

The examination and report of medical history at the time of service separation in January 1970 show no report by the Veteran or findings by the examiner of any disability of the low back or the right knee, to include arthritis or residuals from the 1969 treatment for knee pain.  There is no evidence that the Veteran's low back disability or right knee disability was symptomatic or required treatment within the first year after service separation, or indeed for many years thereafter.  There was no diagnosis of arthritis within the first year after service.

Chronicity of the low back or right knee disabilities since service is also not indicated by the evidence of record.  Although the Veteran was treated on one occasion for bilateral knee pain which he had been experiencing for several months, this is not sufficient to conclude that a chronic disability was manifested in service.  See 38 C.F.R. § 3.303(b) ("For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic.'").  X-rays of the Veteran's knees in service did not show any evidence of arthritis.  The Board finds that the foregoing evidence, to include the X-ray, weighs in favor of an isolated finding in service.   

The Board has also considered whether continuity of symptomatology since service was shown with respect to either the Veteran's low back or his right knee disability.  The Veteran stated in his VA Form 9 that he had self-medicated his knee and back pain, but did not specify or provide any details as to when he had engaged in self-medication or whether that was an ongoing process since service separation that continued to the present.  At the August 2013 VA examination, the Veteran stated that he first experienced an onset of right knee pain in 1966, but the record does not indicate whether the pain was ongoing or whether there were any pain-free periods.  In light of the ambiguity, the Board finds that the preponderance of evidence is against establishing continuity of symptomatology with respect to either the low back or knee based on the Veteran's competent lay statements.

Medical evidence from service separation until 2005 is limited.  While the Veteran reported treatment for workers' compensation injuries in the 1980s, those records are not available as the Veteran did not respond to VA's requests for the information and sign releases necessary for obtaining those records.  The Board notes that the Veteran stated on examination that he had incurred injuries to his back and to his right knee as part of his work after service separation, work which involved manual labor and heavy lifting.  These injuries occurred at least 15 years after service separation and appear from the Veteran's statements to mark the first time he sought treatment for either disability.  As such, continuity of symptomatology of low back and right knee disabilities is likewise not established by the competent medical evidence of record.  

In sum, the Board finds that pertinent medical and lay evidence do not support service connection under 38 C.F.R. § 3.303(b) with respect to either the low back or right knee.

The Board has also considered all of the evidence with respect to any link between the current disabilities and his duties in service.  The Veteran's statements and sincere belief that his disabilities began with his duties in service are acknowledged, but the Veteran is not shown to have the education or expertise necessary to offer a competent medical opinion as to the etiology of his disabilities.  The Board finds the Veteran lacks competent regarding the etiology of his low back and right knee disorder because knowing, with at least a 50/50 certainty, the origins of these musculoskeletal disorders, complicated by post-service injury, is a complex matter.  As such, his opinions and beliefs are of no evidentiary value in this regard, particularly when compared with the opinion of the VA medical examiners.  

The August 2013 VA examiner provided the opinion that the Veteran's right knee disability was not related to his military service because the service separation examination showed no disabilities and his next treatment came more than 15 years later after a workers' compensation injury.  The June 2014 VA examiner offered the opinion that the Veteran's low back disability was not related to his military service because the Veteran's heavy lifting in service was similar to the type of work he engaged in after service separation.  Also, the Veteran denied experiencing any back problems in service and had experienced an on the job injury in the 1980s from lifting something heavy.  The Board finds these VA opinions to competent medical evidence that weighs against the nexus element because the VA examiners examined the Veteran, considered the relevant facts and medical history, and provided unambiguous opinions supported by reasons and references to evidence in the record.

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009); 38 U.S.C.A. § 5107(a).  In this instance, the elements of current disability and an event in service, to include the nature of the Veteran's duties in service, are established, but the element of a nexus or causal relationship has not been established.  The only competent evidence addressing this element is against the medical evidence that weights against the Veteran's claims.  The Board notes that the Veteran has not provided any medical evidence in support of his claims.

For the foregoing reasons, the preponderance of the evidence is against the issues of entitlement to service connection for a low back disorder and for a right knee disorder.  The benefit of the doubt rule is therefore not for application, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for right knee disorder is denied.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


